Citation Nr: 9915854	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-31 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971 and from September 1971 to November 1988.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an April 1997 rating decision of the Nashville, 
Tennessee, Department of Veterans (VA), Regional Office (RO), 
which denied increased ratings for hypertension, bilateral 
hearing loss and bilateral pes planus.  The veteran filed a 
timely notice of disagreement, and was issued a statement of 
the case as to all three issues in September 1997.  In 
October 1997, the veteran filed a timely substantive appeal 
as to pes planus claim only.  In June 1998, the veteran's 
disability evaluation was revised to 10 percent on the basis 
of a difference of opinion, pursuant to 38 C.F.R. § 105(b).  
Later that month, the veteran withdrew, in writing, his 
claims for increased rating for hypertension and bilateral 
hearing loss.  See 38 C.F.R. § 20.204 (1998).  The veteran 
was issued a supplemental statement of the case as to his 
remaining claim seeking entitlement to an increased 
evaluation for bilateral pes planus in July 1998.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(1998) (regarding functional loss due to pain) must be 
considered apart from and in addition to the appropriate 
Diagnostic Code(s) in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204- 
206, 208 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that the 
Board may only consider independent medical evidence to 
support its findings.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board may seek an advisory 
opinion, order a medical examination or cite recognized 
treatise in its decisions that clearly support its ultimate 
conclusions.  This procedure ensures that all medical 
evidence contrary to the veteran's claim will be known.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In the instant case, the RO has determined that the March 
1997 VA examination report reflects a 10 percent disability 
level for the veteran's bilateral pes planus.  
Notwithstanding, the Board observes that its findings are 
incomplete as to determine whether the veteran is, in fact, 
entitled to a disability evaluation in excess thereof.  As a 
preliminary matter, the Board notes that the March 1997 
examiner failed to distinguish that symptomatology which is 
due to the veteran's service-connected bilateral pes planus 
from that which is due to his nonservice-connected left ankle 
disability.  In addition, a May 1997 VA outpatient record 
suggests that the veteran now manifests posttraumatic 
arthritis of the feet.  In view of the complexity of the 
medical questions involved in this case, it is found that 
more extensive podiatric examination of the veteran should be 
scheduled.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
bilateral pes planus, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should then schedule the 
veteran for VA podiatric examination in 
order to determine the current extent of 
his service-connected bilateral pes 
planus.  Therefore, the veteran's claims 
folder should be made available to and 
independently reviewed by the examiner 
prior to examination.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
The podiatric examiner must provide a 
thorough description of the veteran's 
bilateral foot disabilities, including 
complete ranges of motion studies and 
neurologic pathology.  In this regard, 
the examiner must take care to 
differentiate symptoms due to the 
veteran's the service-connected and 
nonservice-connected pathologies of the 
feet.  In addition, the examiner must 
render objective clinical findings 
concerning the severity of the veteran's 
service-connected bilateral pes planus, 
to include observations of pain on 
motion, deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  A copy of the rating 
criteria pertaining to pes planus should 
be made available.  The podiatric 
examiner must then render an opinion 
concerning the effect of the veteran's 
service-connected bilateral pes planus on 
his ordinary activity and his ability to 
procure and maintain employment.  The 
examination report should reconcile the 
veteran's subjective complaints of 
bilateral foot pain with the objective 
findings on examination.  A legible copy 
of each examination report, with a 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must re-adjudicate the 
veteran's claim of entitlement to an 
increased rating for bilateral pes 
planus.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board reminds the veteran and his representative that 
they are free to submit additional evidence and argument 
while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


